DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s remark, filed 12/14/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of previous office action has been withdrawn. Upon further searches and considerations, claims 1-20 are allowed because none of prior arts individually or in combination fail to disclose the claim limitation “generating, by a processor, a machine learning model, the machine learning model including data related to a requester’s access to one or more ephemeral roles; receiving, by the processor, a request from a requester’s computing device to access the one or more ephemeral roles within the machine learning model; determining, by the processor, the requester’s group or role membership status within an organization; and dynamically evaluating, by the processor, the received request with the machine learning model in real time to grant or deny access to one or more ephemeral roles based on the membership status of the requester, wherein ephemeral roles include no statically assigned set of permissions, and the method further comprising: applying a predefined algorithm to dynamically determine access control at the time of request in real time to grant or deny access to a role requested by the requester” as recited in the independent claim 1, 8, and 15. 
Allowable Subject Matter
Claims 1-3, 5-10, 12-17, and 19-20 are allowed.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425